DICKSON, Justice,
concurring in result.
I concur with the majority opinion upon all determinative issues, through and including its conclusion that the trial court did not err in finding Dr. Phipps not properly qualified to render an opinion on the subject of child psychological development.
However, as to its discussion regarding the general propriety of expert testimony upon the issue of the reliability of child testimony, I cannot join the majority. Not only does such discussion constitute obiter dicta in the present case, but it proposes, in my view, an unwise approach to a serious evidenciary problem.
The majority opinion may be read to discourage properly qualified expert testimony regarding the general capacity of young children to accurately perceive, recall, and communicate. Such a view, if followed, could exclude important relevant evidence crucial to assuring maximum reliability and accuracy in the determination of guilt.
Indiana law has long cautioned that the testimony of young children may be less reliable than that of adults. For 109 years, our statutory law recognized that "children under 10 years of age shall not be competent witnesses, unless it appears that they understand the nature and obligation of an oath." Ind.Code § 84-1-14-5 (West 1983) (repealed 1990),1 see also Ind.Code § 35-37-4-6(d)(8)(C). Judicial recognition of the problem was evident in Thomas v. State (1958), 238 Ind. 658, 662, 154 N.E.2d 503, 506, wherein we stated:
We know through common experience and psychology that a usual attribute of children is imagination and that they are easily susceptible to suggestion. Outside ideas adopted by them easily become realities and they honestly believe their imaginings to be true.
Similarly, in Lawrence v. State (1984), Ind., 464 N.E.2d 928, 925, this Court observed "that there is a special problem in assessing the credibility of children who are called upon as witnesses to describe sexual conduct." This Court has also specifically noted that social scientists have expressed concern regarding the reliability of eyewitness testimony of young children. Matthews v. State (1987), Ind., 515 N.E.2d 1105, 1106 n. 2.
Yet case law clearly holds that a criminal conviction may rest solely on the uncorroborated testimony of a child witness, and that the credibility and reliability of such witness testimony is a matter for jury determination, Tuggle v. State (1984), Ind., 457 N.E.2d 1094; Jones v. State (1983), Ind., 445 N.E.2d 98. The critical role of witness credibility assessment was stressed by Justice DeBruler in Lawrence, 464 N.E.2d at 925:
It is essential to a trial of issues of fact that the trier of fact determine which witnesses are worthy of belief and which are not, and what testimony is the more reasonable and probable; that is, it must determine the credibility of the witnesses and the weight of the evidence. There is no lawful trial of fact without such an assessment by the judge or jury at an original, individual, or personal level. The law demands that those trial tactics and procedures which aid and enrich the process be encouraged, and those which hinder it be discouraged.
The capacity of young children to provide reliable testimony is not a matter upon which juries are necessarily well-versed. Parenthood is not a prerequisite to jury service, nor would experience with young children necessarily equip a juror to recognize the problems associated with such testimony. The relative lack of understanding of many jurors upon this subject lends it*611self well to expert testimony as a source of valuable insight to assist the jury in its quest for truth. An expert witness may provide testimony when it is based on knowledge or experience beyond that of the average juror and it is likely that the expert's informed opinion will aid the jury. Stewart v. State (1988), Ind., 521 N.E.2d 675.
It is thus not surprising that other courts have allowed expert testimony to aid a jury in assessing the veracity of a victim of child sexual abuse "by generally testifying about a child's ability to separate truth from fantasy." United States v. Azure (8th Cir.1986), 801 F.2d 336, 340. Adopting this position, the Florida Supreme Court wisely observed:
We recognize that expert testimony such as this, by its very nature, to some degree will tend to either bolster or refute the credibility of the child victim; however, the ultimate conclusion as to the victim's credibility always will rest with the jury. The expert will merely be equipping the jury with the knowledge necessary to make this determination.
Tingle v. State (1988), Fla., 536 So.2d 202, 205.
Concern regarding the capacity of young children to accurately testify is an issue whose presence has already justified this Court in permitting some accrediting of the child witness in the form of opinions from parents, teachers, and others that the child is not prone to exaggerate or fantasize. Lawrence, 464 N.E.2d at 925. The ac knowledged presence of such issue should equally justify permitting qualified expert testimony in appropriate cases to aid the jury in understanding any developmental limitations upon the ability of young children generally to provide accurate and reliable testimony. The reasoning employed by Justice DeBruler in Henson v. State (1989), Ind., 535 N.E.2d 1189, 1193, applies:
It would be fundamentally unfair to allow the use of such testimony by the State, ... and then deny its use by a defendant here.
In the present case, I agree with the majority that the trial court did not abuse its discretion in ruling that Dr. Phipps was not qualified to provide such testimony, but I do not agree that the subject matter was necessarily improper for testimony by a properly qualified expert.
KRAHULIK, J., concurs.

. This provision was originally enacted as 1881 Ind. Acts, Spec.Sess. ch. 38, § 275, and was repealed by 1990 Ind. Acts, Pub.L. 37-1990, § 20.